ON PETITION FOR REHEARING
BAKES, Justice.
After the matter was rebriefed and re-argued on rehearing we adhere to the views expressed in our earlier opinion and the conclusion reached therein. We have reviewed the testimony of the claimant which we described in our original opinion as having been “weakened by cross examination,” and we are of the opinion that claimant’s testimony on cross examination and her answers to interrogatories regarding the amounts which her husband paid to her during their separation were not necessarily inconsistent with her direct testimony. Therefore we are even more convinced that claimant’s testimony established actual dependency in part and as a matter of law.
SHEPARD, McQUADE and McFADDEN, JJ., concur.
DONALDSON, C. J., adheres to the views expressed in his dissenting opinion.